UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number:1-14323 ENTERPRISE PRODUCTS PARTNERS L.P. (Exact name of Registrant as Specified in Its Charter) Delaware 76-0568219 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 1100 Louisiana, 10th Floor Houston, Texas77002 (Address of Principal Executive Offices, Including Zip Code) (713) 381-6500 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ There were 455,590,244 common units, including 1,952,400 restricted common units, of Enterprise Products Partners L.P. outstanding at May 1, 2009.These common units trade on the New York Stock Exchange under the ticker symbol “EPD.” Table of Contents ENTERPRISE PRODUCTS PARTNERS L.P. TABLE OF CONTENTS Page No. PART I.FINANCIAL INFORMATION. Item 1. Financial Statements. Unaudited Condensed Consolidated Balance Sheets 2 Unaudited Condensed Statements of Consolidated Operations 3 Unaudited Condensed Statements of Consolidated Comprehensive Income 4 Unaudited Condensed Statements of Consolidated Cash Flows 5 Unaudited Condensed Statements of Consolidated Equity 6 Notes to Unaudited Condensed Consolidated Financial Statements: 1.Partnership Organization 7 2.General Accounting Matters 8 3.Accounting for Equity Awards 9 4.Derivative Instruments and Hedging Activities 11 5.Inventories 19 6.Property, Plant and Equipment 20 7.Investments in and Advances to Unconsolidated Affiliates 21 8.Intangible Assets and Goodwill 22 9.Debt Obligations 23 10.Equity and Distributions 25 11.Business Segments 27 12.Related Party Transactions 31 13.Earnings Per Unit 35 14.Commitments and Contingencies 36 15.Significant Risks and Uncertainties – Weather-Related Risks 38 16.Supplemental Cash Flow Information 39 17.Condensed Financial Information of EPO 39 18.Subsequent Events 40 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 42 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 58 Item 4. Controls and Procedures. 59 PART II.OTHER INFORMATION. Item 1. Legal Proceedings. 60 Item 1A. Risk Factors. 60 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 61 Item 3. Defaults upon Senior Securities. 61 Item 4. Submission of Matters to a Vote of Security Holders. 61 Item 5. Other Information. 61 Item 6. Exhibits. 61 Signatures 66 1 Table of Contents PART I.FINANCIAL INFORMATION. Item 1.Financial Statements. ENTERPRISE PRODUCTS PARTNERS L.P. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in millions) March 31, December 31, ASSETS 2009 2008 Current assets: Cash and cash equivalents $ 41.5 $ 35.4 Restricted cash 244.5 203.8 Accounts and notes receivable – trade, net of allowance for doubtful accounts of $14.8 at March 31, 2009 and $15.1 at December 31, 2008 1,084.4 1,185.5 Accounts receivable – related parties 55.0 61.6 Inventories 520.0 362.8 Derivative assets (see Note 4) 241.3 202.8 Prepaid and other current assets 103.9 111.8 Total current assets 2,290.6 2,163.7 Property, plant and equipment, net 13,505.7 13,154.8 Investments in and advances to unconsolidated affiliates 935.6 949.5 Intangible assets, net of accumulated amortization of $451.1 at March 31, 2009 and $429.9 at December 31, 2008 834.4 855.4 Goodwill 706.9 706.9 Deferred tax asset 0.7 0.4 Other assets 161.4 126.8 Total assets $ 18,435.3 $ 17,957.5 LIABILITIES AND EQUITY Current liabilities: Accounts payable – trade $ 397.0 $ 300.5 Accounts payable – related parties 22.0 39.6 Accrued product payables 1,079.0 1,142.4 Accrued expenses 56.8 48.8 Accrued interest 110.6 151.9 Derivative liabilities (see Note 4) 339.0 287.2 Other current liabilities 281.4 252.7 Total current liabilities 2,285.8 2,223.1 Long-term debt: (see Note 9) Senior debt obligations – principal 8,015.9 7,813.4 Junior subordinated notes – principal 1,232.7 1,232.7 Other 58.7 62.3 Total long-term debt 9,307.3 9,108.4 Deferred tax liabilities 67.3 66.1 Other long-term liabilities 79.6 81.3 Commitments and contingencies Equity: (see Note 10) Enterprise Products Partners L.P. partners’ equity: Limited Partners: Common units (453,637,844 units outstanding at March 31, 2009 and 439,354,731 units outstanding at December 31, 2008) 6,289.1 6,036.9 Restricted common units (1,952,400 units outstanding at March 31, 2009 and 2,080,600 units outstanding at December 31, 2008) 28.2 26.2 General partner 128.8 123.6 Accumulated other comprehensive loss (138.4 ) (97.2 ) Total Enterprise Products Partners L.P. partners’ equity 6,307.7 6,089.5 Noncontrolling interest 387.6 389.1 Total equity 6,695.3 6,478.6 Total liabilities and equity $ 18,435.3 $ 17,957.5 See Notes to Unaudited Condensed Consolidated Financial Statements. 2 Table of Contents ENTERPRISE PRODUCTS PARTNERS L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED OPERATIONS (Dollars in millions, except per unit amounts) For the Three Months Ended March 31, 2009 2008 Revenues: Third parties $ 3,178.6 $ 5,383.8 Related parties 244.5 300.7 Total revenues (see Note 11) 3,423.1 5,684.5 Costs and expenses: Operating costs and expenses: Third parties 2,831.6 5,134.6 Related parties 209.7 176.6 Total operating costs and expenses 3,041.3 5,311.2 General and administrative costs: Third parties 5.2 3.5 Related parties 17.8 17.7 Total general and administrative costs 23.0 21.2 Total costs and expenses 3,064.3 5,332.4 Equity in earnings of unconsolidated affiliates 13.4 14.6 Operating income 372.2 366.7 Other income (expense): Interest expense (120.4 ) (91.9 ) Interest income 0.6 1.6 Other, net 0.1 (0.7 ) Total other expense, net (119.7 ) (91.0 ) Income before provision for income taxes 252.5 275.7 Provision for income taxes (15.2 ) (3.7 ) Net income 237.3 272.0 Net income attributable to noncontrolling interest (12.0 ) (12.4 ) Net income attributable to Enterprise Products Partners L.P. $ 225.3 $ 259.6 Net income allocated to: Limited partners $ 186.3 $ 225.2 General partner $ 39.0 $ 34.4 Basic and diluted earnings per unit (see Note 13) $ 0.41 $ 0.51 See Notes to Unaudited Condensed Consolidated Financial Statements. 3 Table of Contents ENTERPRISE PRODUCTS PARTNERS L.P. UNAUDITED CONDENSED STATEMENTSOF CONSOLIDATED COMPREHENSIVE INCOME (Dollars in millions) For the Three Months Ended March 31, 2009 2008 Net income $ 237.3 $ 272.0 Other comprehensive income (loss): Cash flow hedges: Commodity derivative instrument gains (losses) during period (62.0 ) 88.8 Reclassification adjustment for losses included in net income related to commodity derivative instruments 32.2 4.2 Interest rate derivative instrument losses during period (0.7 ) (26.0 ) Reclassification adjustment for (gains) losses included in net income related to interest rate derivative instruments 0.9 (1.6 ) Foreign currency derivative losses (10.6 ) (1.2 ) Total cash flow hedges (40.2 ) 64.2 Foreign currency translation adjustment (0.4 ) (0.4 ) Change in funded status of pension and postretirement plans, net of tax (0.3 ) Total other comprehensive income (loss) (40.6 ) 63.5 Comprehensive income 196.7 335.5 Comprehensive income attributable to noncontrolling interest (12.6 ) (8.6 ) Comprehensive income attributable to Enterprise Products Partners L.P. $ 184.1 $ 326.9 See Notes to Unaudited Condensed Consolidated Financial Statements. 4 Table of Contents ENTERPRISE PRODUCTS PARTNERS L.P. UNAUDITED CONDENSED STATEMENTSOF CONSOLIDATED CASH FLOWS (Dollars in millions) For the Three Months Ended March 31, 2009 2008 Operating activities: Net income $ 237.3 $ 272.0 Adjustments to reconcile net income to net cash flows provided by operating activities: Depreciation, amortization and accretion 154.1 135.9 Equity in earnings of unconsolidated affiliates (13.4 ) (14.6 ) Distributions received from unconsolidated affiliates 22.9 28.6 Operating lease expense paid by EPCO, Inc. 0.2 0.5 Gain from asset sales and related transactions (0.2 ) (0.1 ) Deferred income tax expense 0.9 (0.9 ) Changes in fair market value of derivative instruments (12.0 ) 0.7 Effect of pension settlement recognition (0.1 ) (0.1 ) Net effect of changes in operating accounts (see Note 16) (171.6 ) (156.9 ) Net cash flows provided by operating activities 218.1 265.1 Investing activities: Capital expenditures (392.5 ) (624.1 ) Contributions in aid of construction costs 6.4 6.8 Decrease (increase) in restricted cash (40.7 ) 64.5 Investments in unconsolidated affiliates (6.4 ) (7.4 ) Advances from (to) unconsolidated affiliates 4.8 (8.5 ) Other proceeds from investing activities 4.1 0.1 Cash used in investing activities (424.3 ) (568.6 ) Financing activities: Borrowings under debt agreements 861.6 1,509.0 Repayments of debt (663.1 ) (936.0 ) Debt issuance costs (1.2 ) Distributions paid to partners (279.7 ) (251.9 ) Distributions paid to noncontrolling interest (14.1 ) (16.1 ) Net proceeds from issuance of common units 310.8 18.3 Monetization of interest rate derivative instruments - treasury locks 6.3 Cash provided by financing activities 214.3 329.6 Effect of exchange rate changes on cash (2.0 ) (0.2 ) Net change in cash and cash equivalents 8.1 26.1 Cash and cash equivalents, January 1 35.4 39.7 Cash and cash equivalents, March 31 $ 41.5 $ 65.6 See Notes to Unaudited Condensed Consolidated Financial Statements. 5 Table of Contents ENTERPRISE PRODUCTS PARTNERS L.P. UNAUDITED CONDENSED STATEMENTSOF CONSOLIDATED EQUITY (See
